Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 20-60815-CIV-SINGHAL

  MAP LEGACY, INC.,
  d/b/a SIGNATURE GRAND,

         Plaintiff,

  v.

  ZURICH AMERICAN INSURANCE
  COMPANY,

       Defendant.
  __________________________________________/

                                            ORDER

         THIS CAUSE is before the Court on the Zurich American Insurance Company’s

  Motion to Dismiss for Failure to State a Claim and Incorporated Supporting Brief (“Motion

  to Dismiss”) (DE [32]). Plaintiff filed its response in opposition to the motion (“Response”)

  (DE [34]). Defendant has since filed a reply. The Court has also considered the Notice

  of Supplemental Authority (DE [36]) and the response (DE [37]). Accordingly, the matter

  is ripe for review.

  I.     BACKGROUND

         Plaintiff Map Legacy, Inc. (“Plaintiff”) owns and operates the Signature Grand, a

  landmark South Florida reception venue located at 6900 SR 84, Davie, Broward County,

  Florida 33317 (the “Subject Property”).          Zurich American Insurance Company

  (“Defendant”) issued Plaintiff a valid, binding, and enforceable policy of insurance bearing

  Policy Number CPO 7443960 01 (the “Subject Policy”). “The Subject Policy is an ‘all risk’
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 2 of 12




  insurance policy that covers all losses to the Subject Property that are not otherwise

  expressly excluded.” (Am. Compl. (DE [31]), ¶ 5).

         In March 2020, the federal, state, and local governments declared an emergency

  due to the pandemic resulting from the SARS-CoV-2 virus (“COVID-19”). On March 22,

  2020, Broward County issued an emergency order requiring the closure of all

  nonessential retail and commercial businesses due to “the propensity of [COVID-19] to

  spread person to person and also because the virus is physically causing property

  damage due to its proclivity to attach to surfaces for prolonged periods of time.” Broward

  Cnty. Er. Order 20-01.

         Plaintiff alleges the Subject Property sustained direct physical loss and resultant

  damage because of the ongoing COVID-19 pandemic. The Subject Policy purportedly

  requires Defendant to pay for all losses sustained by “covered causes of loss,” which is

  defined as “a fortuitous cause or event, not otherwise excluded, which actually occurs

  during this policy period.” (Am. Compl. (DE [31]), ¶ 21). Following the denial of its

  insurance claim, Plaintiff filed this action for declaratory relief and breach of contract.

         Defendant moves to dismiss the Amended Complaint (DE [31]) for failure to state

  a claim upon which relief can be granted. Defendant further argues this action must be

  dismissed because the Subject Policy expressly precludes coverage “for loss or damage

  consisting of, directly or indirectly caused by, contributed to, or aggravated by the

  presence, growth, proliferation, spread, or any activity of ‘microorganisms,’” and

  “microorganism” is specifically defined to include “virus.” (Mot. to Dis. (DE [32]), at 7).

  And, finally, Defendant argues Plaintiff fails to sufficiently allege any facts to support its

  cause of action for breach of contract.




                                                2
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 3 of 12




         In opposition, Plaintiff argues Defendant’s arguments are premature and better

  suited for summary judgment because the parties have conflicting interpretations of the

  policy. Plaintiff claims it has sufficiently alleged direct physical loss and civil authority

  coverage because it was forced to suspend operations because of COVID-19.

  II.    LEGAL STANDARD

         At the pleading stage, a complaint must contain “a short and plain statement of the

  claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). Although Rule 8(a)

  does not require “detailed factual allegations,” it does require “more than labels and

  conclusions . . . a formulaic recitation of the cause of action will not do.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007). To survive a motion to dismiss, “factual allegations

  must be enough to raise a right to relief above the speculative level” and must be sufficient

  “to state a claim for relief that is plausible on its face.” Id. at 555. “A claim has facial

  plausibility when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009).

         In considering a Rule 12(b)(6) motion to dismiss, the court’s review is generally

  “limited to the four corners of the complaint.” Wilchombev v. TeeVee Toons, Inc., 555

  F.3d 949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas Cty., 285 F.3d 1334, 1337

  (11th Cir. 2002)). Courts must review the complaint in the light most favorable to the

  plaintiff, and it must generally accept the plaintiff’s well-pleaded facts as true. Hishon v.

  King & Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co. v. Martinez, 480 F.3d

  1043, 1057 (11th Cir. 2007). However, pleadings that “are no more than conclusions are

  not entitled to the assumption of truth. While legal conclusions can provide the framework




                                                 3
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 4 of 12




  of a complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at 679;

  see also id. at 663 (“[T]he tenet that a court must accept as true all of the allegations

  contained in a complaint is inapplicable to legal conclusions”).

         Regarding insurance policies, under Florida law, “insurance contracts are

  construed according to their plain meaning,” and “[a]mbiguities are construed against the

  insurer and in favor of coverage.” Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So.

  2d 528, 532 (Fla. 2005). “[I]f a policy provision is clear and unambiguous, it should be

  enforced according to its terms whether it is a basic policy provision or an exclusionary

  provision.” Garcia v. Fed. Ins. Co., 969 So. 2d 288, 291 (Fla. 2007) (quoting Taurus

  Holdings, 913 So. 2d at 532). If a term is undefined in a policy, a court “may consult

  references commonly relied upon to supply the accepted meanings of words.” See id. at

  291–92; see also Hyman v. Nationwide Mut. Fire Ins. Co., 304 F.3d 1179, 1188 (11th Cir.

  2002) (“Because none of the terms in that provision are defined in the policy, we accord

  each its ordinary meaning.”) (citation omitted). The court must “look at the policy as a

  whole and give every provision its full meaning and operative effect.” Hyman, 304 F.3d

  at 1186 (citations omitted).

  III.   POLICY PROVISIONS

         Defendant argues the Subject Policy makes a clear distinction between

  microorganisms that are the result of another covered cause of loss (such as when a

  broken water pipe leaves furniture soggy, and mold or mildew results—a covered loss),

  and microorganisms that are the cause of loss themselves (such as spread of mildew in

  the absence of any other covered cause—an excluded loss). Plaintiff, on the other hand,

  alleges the Subject Policy both covers and excludes loss caused by “microorganisms,”




                                               4
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 5 of 12




  suggesting this claimed ambiguity leads to a hopeless interpretational quagmire. The

  provisions at issue are as follows:

         The Commercial Property Definitions contained within the Subject Policy defines

  “microorganism” as follows:

                 44. “Microorganism” means any type or form of organism of
                 microscopic or ultramicroscopic size including, but not limited
                 to, “fungus”, wet or dry rot, virus, algae, or bacteria, or any by-
                 product.

  See (DE [1-1], SG000052, ¶ 44).1

         The Real and Personal Property Coverage Form contained within the Subject

  Policy contains an exclusionary provision related to “microorganisms” as follows:

         B. EXCLUDED CAUSES OF LOSS
               * * *
            12. Microorganisms
               We will not pay for loss or damage consisting of, directly or
               indirectly caused by, contributed to, or aggravated by the
               presence, growth, proliferation, spread, or any activity of
               “microorganisms”, unless resulting from fire or lightning.
               Such loss or damage is excluded regardless of any other
               cause or event, including a “mistake”, “malfunction”, or
               weather condition, that contributes concurrently or in any
               sequence to the loss, even if such other cause or event would
               otherwise be covered.
               But if a result of one of these excluded causes of loss is a
               “specified cause of loss”, other than fire or lightning, we will
               pay that portion of the loss or damage which was solely
               caused by that “specified cause of loss”.
               We will also not pay for loss, cost, or expense arising out of
               any request, demand, order, or statutory or regulatory
               requirement that requires any insured or others to test for,
               monitor, clean up, remove, treat, detoxify, or neutralize, or in
               any way respond to, or assess the effects of
               “microorganisms”.



  1
   The insurance policy attached to the Complaint (DE [1-1]) is 263 pages in length and appears to have
  Bates stamped page numbers in the lower right corner formatted as SG000xxx. The Bates stamped
  numbers correspond exactly with the CM/ECF printed page number of DE [1-1].


                                                   5
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 6 of 12




  See (DE [1-1], SG000067, ¶ 12).

          The Commercial Property Coverage Part Declarations contained within the

  Subject Policy, however, reflects Limits of Insurance of $100,000 for Microorganisms and

  $100,000 for Microorganism-Business Income. See (DE [1-1], SG000027).

          With regards to the additional coverages for “Microorganisms,” the Additional

  Coverages Form contained within the Subject Policy provides as follows:

          A. ADDITIONAL COVERAGES FORM
                * * *
             14. Microorganisms
                We will pay the following when “microorganisms” are the
                result of a “covered cause of loss”, other than fire or lightning:
                a. Direct physical loss of or damage to Covered Property
                caused by “microorganisms”, including the cost of removal
                of the “microorganisms”;
                b. The reasonable cost to tear out and replace any part of the
                covered building or other property needed to gain access to
                the “microorganisms”; and
                c. The reasonable cost of testing performed after removal,
                repair, replacement, or restoration of the damaged property is
                completed, provided there is a reason to believe that the
                “microorganisms” are still present. The most we will pay
                under this Additional Coverage in any one policy year is the
                Annual Aggregate Limit of Insurance shown on the
                Declarations for Microorganisms. Regardless of the number
                of claims, this Limit is the most we will pay for the total of all
                loss, damage, or cost, even if the “microorganisms”
                continue to be present, active, or recur.
                The Limit for this Additional Coverage is included in, and not
                in addition to, any other applicable Limits of Insurance.2

  See (DE [1-1], SG000079, ¶ 14).

          Additionally, with regards to the additional coverages for “Microorganisms-

  Business Income,” the Business Income Coverage Form (Excluding Extra Expense) form

  contained within the Subject Policy states as follows:


  2
    The limit of liability for this additional coverage when microorganisms are the result of an otherwise
  covered cause of loss is an annual aggregate limit of $100,000. See (DE [1-1], SG000027).


                                                     6
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 7 of 12




         B. ADDITIONAL COVERAGES
               * * *
            8. Microorganisms
               We will pay for the actual loss of “business income” you
               sustain due to the:
               a. Necessary “suspension” of your “operations” from direct
               physical loss of or damage to Covered Property caused by
               “microorganisms” when the “microorganisms” are the
               result of a “covered cause of loss”; or
               b. Prolonged “period of restoration” due to the remediation
               of “microorganisms” from a covered loss.
               The most we will pay under this Additional Coverage in any
               one policy year is the Annual Aggregate Limit of Insurance
               shown on the Declarations for Microorganisms--Business
               Income. Regardless of the number of claims, this Limit of
               Insurance is the most we will pay for the total of all loss, even
               if the “microorganisms” continue to be present, active, or
               recur.

  See (DE [1-1], SG000117-SG000118, ¶ 8).

  IV.    DISCUSSION

         In support of dismissal, Defendant argues the Subject Policy specifically excludes

  any damages caused by COVID-19 under the exclusion related to “microorganisms”

  within the Subject Policy. Plaintiff disagrees and argues the Subject Policy also contains

  sub-limits of insurance specifically for damages caused by “microorganisms” when same

  are the result of a “covered cause of loss.” Additionally, Plaintiff argues neither it nor

  Defendant, nor this Court, ever dealt with COVID-19 as a global pandemic let alone as a

  cause of loss in the context of an insurance claim. It is this distinction that gives this Court

  pause, particularly because the Eleventh Circuit has not yet squarely addressed these

  policy terms in the context of damages resulting from COVID-19. But see Mama Jo’s Inc.

  v. Sparta Insurance Co., 823 Fed. Appx. 868 (11th Cir. 2020) (construing “direct physical

  loss of or damage to” terms in the pre-pandemic context, which further supports dismissal

  at this time); see also 15 oz Fresh & Healthy Food, LLC v. Underwriters at Lloyd’s London



                                                 7
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 8 of 12




  Known as Syndicates AML 2001, WBC 5886, MMX 2010, and SKB 1897, 2021 WL

  896216 (S.D. Fla. Feb. 22, 2021).

         As an initial matter, the Court aligns itself with other courts that have granted

  motions to dismiss complaints for failure to state a claim related to COVID-19 losses.

  See, e.g., Raymond H Nahmad DDS PA v. Hartford Cas. Ins. Co., 2020 WL 6392841, at

  *5 (S.D. Fla. Nov. 2, 2020) (collecting cases). Thus, contrary to Plaintiff’s assertion,

  Defendant’s arguments are not premature at this stage.

         Defendant argues dismissal is warranted because Plaintiff is seeking recovery

  under policy provisions that afford coverage only if there has been “direct physical loss of

  or damage to” the insured property and purely economic interruptions in business caused

  by COVID-19 do not satisfy the Subject Policy’s plain and ordinary meaning under Florida

  law. The Subject Policy, however, does not define what constitutes “direct physical loss

  of or damage to” the insured property. The Court must give these terms their plain and

  ordinary meaning. See Hyman, 304 F.3d at 1188. The plain language of the business

  income and extra expense provisions “require[] direct physical loss or damage to the . . .

  premises in order to trigger payment.” See Lubell & Rosen, LLC v. Sentinel Ins. Co., Ltd.,

  2016 WL 8739330, at *4 (S.D. Fla. June 10, 2016) (construing a business income

  provision with the same language requiring “direct physical loss of or physical damage to

  the property”). Coverage does not exist where an insured “fail[s] to plead facts showing

  physical property damage” caused by COVID-19 government shutdown orders. Infinity

  Exhibits, Inc. v. Certain Underwriters at Lloyd’s London Known as Syndicate PEM 4000,

  2020 WL 5791583, at *4 (M.D. Fla. Sept. 28, 2020) (collecting cases).




                                               8
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 9 of 12




         In Mama Jo’s, like here, the policy generally covered “direct physical loss of or

  damage to Covered Property . . . caused by or resulting from any Covered Cause of

  Loss.” Id. at 871 (omission in original). The business income and extra expense provision

  stated that the insurer would pay for “the actual loss of Business Income you sustain due

  to the necessary ‘suspension’ of your ‘operations’ during the ‘period of restoration,’” and

  the “‘suspension’ must be caused by direct physical loss of or damage to covered

  property.” Id. The insured submitted a claim for dust and debris generated by nearby

  roadway construction, which required the insured to use its normal cleaning methods but

  also resulted in a decrease in customer traffic to the restaurant. Id. The district court

  granted the insurer’s motion for summary judgment, concluding that the insured “failed to

  establish that it suffered a direct physical loss that would trigger coverage.” Id. at 870.

         On appeal, the Eleventh Circuit affirmed the district court’s ruling on the general

  coverage claim for cleaning, holding, “under Florida law, an item or structure that merely

  needs to be cleaned has not suffered a ‘loss’ which is both ‘direct’ and ‘physical.’” Id. at

  879 (citations omitted) (“A direct physical loss contemplates an actual change in insured

  property.”). The Eleventh Circuit explained:

                Florida’s District Court of Appeal[] for the Third District has
                addressed the definition of “direct physical loss”: “A ‘loss’ is
                the diminution of value of something [ ]. Loss, Black’s Law
                Dictionary (10th ed. 2014). ‘Direct’ and ‘physical’ modify loss
                and impose the requirement that the damage be actual.”

  Id. (alteration in original) (quoting Homeowners Choice Prop. & Cas. v. Maspons, 211 So.

  3d 1067, 1069 (Fla. 3d DCA 2017)). Because the insured’s public adjuster testified that

  “‘cleaning and painting’ was all that was required” to resolve the dust and debris and that




                                                9
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 10 of 12




   there was no need to remove or replace any items from the restaurant at that time, there

   was no direct physical loss under Florida law. Id.

          Similarly, with respect to the business income provision, the Eleventh Circuit

   further held that even if the insured had shown that its operations were suspended, it

   failed to establish “that it suffered a direct physical loss of or damage to its property.” Id.

   “Conceivably, a slowdown caused by closing parts of the restaurant for cleaning could be

   attributed to a ‘period of restoration.’” Id. at 880. Nevertheless, the Eleventh Circuit

   concluded that the insurer was entitled to summary judgment in its favor because the

   insured failed to show that its suspension of operations was “caused by direct physical

   loss of or damage to property.” Id.

          The Middle District of Florida has extended Mama Jo’s to the COVID-19 context

   and ruled that both Florida law and the policy’s plain language—”direct physical loss of

   or damage to property”—require “actual, concrete damage” to trigger coverage. Infinity

   Exhibits, 2020 WL 5791583, at *3. This Court recognizes the distinction between the

   construction dust and debris in Mama Jo’s and the presence of a deadly virus, which has

   substantially changed the world; however, it finds the application of Mama Jo’s is

   appropriate at this time as there is no binding case law on the effect of COVID-19. See,

   e.g., Rococo Steak, LLC v. Aspen Specialty Ins. Co., 2021 WL 268478, at *6 (M.D. Fla.

   Jan. 27, 2021); Island Hotel Props., Inc. v. Fireman’s Fund Ins. Co., 2021 WL 117898, at

   *3 (S.D. Fla. Jan. 11, 2021); Mena Catering, Inc. v. Scottsdale Ins. Co., 2021 WL 86777,

   at *7 (S.D. Fla. Jan. 11, 2021); Edison Kennedy, LLC v. Scottsdale Ins. Co., 2021 WL

   22314, at *5–6 (M.D. Fla. Jan. 4, 2021); Emerald Coast Rests., Inc. v. Aspen Specialty

   Ins. Co., 2020 WL 7889061, at *2 (N.D. Fla. Dec. 18, 2020); Prime Time Sports Grill, Inc.




                                                 10
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 11 of 12




   v. DTW 1991 Underwriting Ltd., 2020 WL 7398646, at *6 (M.D. Fla. Dec. 17, 2020); SA

   Palm Beach LLC v. Certain Underwriters at Lloyd’s, London, 2020 WL 7251643, at *5

   (S.D. Fla. Dec. 9, 2020); El Novillo Rest. v. Certain Underwriters at Lloyd’s, London, 2020

   WL 7251362, at *6 (S.D. Fla. Dec. 7, 2020); Raymond H Nahmad DDS PA, 2020 WL

   6392841, at *8.; but see Urogynecology Specialist of Fla. LLC v. Sentinel Ins. Co., Ltd.,

   2020 WL 5939172, at *4 (M.D. Fla. Sept. 24, 2020) (denying insurer’s motion to dismiss

   and declining to “make a determination of coverage at this stage” because the entire

   policy was not provided to the court, and there was not yet “binding case law on the issue

   of the effects of COVID-19 on insurance contracts virus exclusions”).

          Plaintiff alleges Broward County, Florida and the State of Florida enacted various

   executive orders which ordered the closures of all restaurants due to “the propensity of

   [COVID-19] to spread person to person and also because the virus is physically causing

   property damage due to its proclivity to attach to surfaces for prolonged periods of time.”

   (Am. Compl. (DE [31]), 19) (quoting Broward Cnty. Er. Order 20-01, at 2) (emphasis

   added). This is not a statement of Florida insurance law, is not a judicial or administrative

   finding, and is not binding on this Court.

          Plaintiffs’ argument that the Subject Property did not remain open or accessible to

   the public because the presence of COVID-19 makes an event space uninhabitable and

   unsuitable for its intended purposes does not establish the physical loss or damage

   required by the Policy. “[U]nder Florida law, loss of use of property for its intended

   purposes does not constitute ‘direct physical loss.’”      Café La Trova, LLC v. Aspen

   Specialty Ins. Co., 2021 WL 602585, at *8 (S.D. Fla. Feb. 16, 2021). “While Plaintiff

   argues that a loss of functionality of, access to, or intended use of the [property]




                                                11
Case 0:20-cv-60815-AHS Document 48 Entered on FLSD Docket 09/01/2021 Page 12 of 12




   constitutes physical loss or damage, it is not supported by the plain language of the Policy

   or Florida law.” Atma Beauty, Inc. v. HDI Global Specialty SE, 2020 WL 7770398 (S.D.

   Fla. Dec. 30, 2020). Furthermore, this is a conclusory statement that does not plausibly

   establish physical loss or damage as defined by Florida law. There is no actual change

   in the insured property alleged. Accordingly, it is hereby

          ORDERED AND ADJUDGED that Zurich American Insurance Company’s Motion

   to Dismiss for Failure to State a Claim and Incorporated Supporting Brief (DE [32]) is

   GRANTED. This cause shall stand DISMISSED WITHOUT PREJUDICE. The Clerk of

   Court is directed to CLOSE this case and DENY AS MOOT any pending motions.

          DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 31st day of

   August 2021.




   Copies furnished to counsel of record via CM/ECF




                                               12
